Citation Nr: 0304114	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to initial disability compensation in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

(The issue of entitlement to an initial rating in excess of 
30 percent for service-connected bilateral hearing loss will 
be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from July 1940 to 
September 1945 and from April 1946 to August 1962.  The 
veteran was missing in action from January 1945 to April 1945 
during which time he was a prisoner of war (POW) in Germany.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).  In a record dated in December 2002, the veteran's 
records were permanently transferred from the Seattle, 
Washington, RO to the Portland, Oregon, RO, where the veteran 
resided, and therefore the case is now under the jurisdiction 
of the Portland RO.  

(The Board is undertaking additional development on the issue 
of entitlement to an initial rating in excess of 30 percent 
for service-connected bilateral hearing loss pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development, as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.)  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD is manifested by no more than moderate 
symptoms without difficulty in establishing and maintaining 
effective relationships, illogical speech, impaired thinking, 
memory, judgment, or insight.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in March 2001; the statement of the case 
(SOC) dated in March 2002; and the letter giving the veteran 
notification of the VCAA dated in January 2001, the RO 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  In addition, the VCAA letter 
explained the notice and duty to assist provisions of the new 
law, including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
examinations and VA social work assessments.  The veteran has 
not authorized VA to obtain any additional private evidence.  
The Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran in this case appealed the initial 30 percent 
rating assigned for PTSD, contending that disability 
warranted an initial rating higher than 30 percent.  Under 
the criteria for evaluating PTSD in the VA rating schedule, 
the 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher or a 50 percent evaluation is assigned for 
PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.

A review of the record reveals thnat the veteran was a 
prisoner-of-war (POW) during World War II and worked in 
counter intelligence during the Korean War.  During VA social 
work assessment dated in July 2000, the clinician reported 
that the veteran was haunted by his traumatic experiences 
during service and was experiencing increased recurring 
nightmares, daytime memories, and emotional flooding.  During 
the interview, the veteran was reduced to tears and had 
periods of sobbing on recollection of his memories as a POW.  
The veteran reported that he had always managed to keep busy 
so that the memories of his traumatic experiences in service 
would not surface.  He recalled the particular incident that 
resulted in his captivity and reported the conditions he 
endured at that time.  When he was liberated from the POW 
camp, he was discharged from service shortly thereafter and 
returned to the United States.  Afterward, the veteran 
reenlisted mostly because he had had difficulty in adapting 
to civilian life, which he had found boring and mundane.  
Until the time he retired from service, he worked in counter 
intelligence.  

On examination, the social worker noted that it was evident 
how tremendously affected the veteran was by significant, 
severe, ongoing trauma.  The veteran had been able to block 
out his experiences throughout the years by staying occupied 
with his occupation, raising animals, coaching, and community 
activities.  Now that the veteran was older, the social 
worker noted that he had less to occupy his thoughts and 
became plagued with trauma related emotions.  

The social worker described the veteran as alert and oriented 
to time, place, and person; his stream of thought was clear 
and focused with no response latency; his content of thought 
revealed connected associations with past memories of his 
inservice experiences; he did not exhibit delusional or 
hallucinatory thinking patterns; his mood level was euthymic, 
affect slightly elated yet appropriate to content of speech; 
the veteran's memory was well intact - during the interview, 
the veteran was able to recall the details of events in the 
immediate, recent, and remote past, particularly as to the 
circumstances surrounding his period of service; his 
judgment, insight, and impulse control were intact; he 
exhibited no suicidal or homicidal ideation; and he 
frequently displayed tears when speaking about the trauma 
during war and other personal life losses.  

On VA POW protocol examination dated in September 2000, the 
examiner recited the veteran's history of imprisonment during 
World War II.  The veteran reported that he was captured in a 
group, tortured physically and mentally, witnessed others 
being tortured, but did not try to escape.  He recalled being 
put into railroad box cars and left for extended periods of 
time and incidents when the railroad car was attacked and 
bombed by his own planes when he was inside.  He recalled 
feelings of anxiety, depression, helplessness, loneliness, 
confusion, and isolation.  He was part of forced marches, 
exposed to cold environments, and dropped significant amounts 
of weight due to an inadequate diet.  

On VA PTSD examination in October 2000, the examiner recited 
the veteran's military career.  The veteran described the 
significant experience during service when he was serving in 
Germany as a mortar platoon leader and his commander misled 
him and 12 other soldiers into a shelling area where four of 
his buddies were killed.  The veteran and his group were 
taken as POWs in Germany for six months.  The veteran 
recalled that he was not tortured, unlike some of the other 
prisoners, and vividly recollected the day in April 1945 when 
they were rescued.  After he completed his entire military 
service, the veteran worked for the State of California as a 
supervisor for special agents and ultimately left that job to 
work for a company where he traded horses.  At the time of 
examination, the veteran reported that he did volunteer work 
for the Civil Air Patrol helping teenagers.

Although the veteran had been experiencing symptoms 
associated with PTSD, such as nightmares and intrusive 
thoughts, he had not sought any mental health intervention 
previously.  During the interview, the veteran was tearful 
and admitted to feelings of depression, nightmares, and 
flashbacks, mostly after seeing movies or news with war 
themes.  The veteran enjoyed time with his grandchildren and 
occasionally went out to eat with his wife.  He reported that 
he slept fairly well and that his appetite was good.  There 
was no evidence of psychosis, no auditory hallucinations, 
thought broadcasting or thought alienation; and he was not 
suicidal or homicidal, although he admitted to great anger 
throughout his life at his commander who put him in harm's 
way while in Germany.  The examiner diagnosed PTSD related to 
the veteran's POW experiences in Germany and assigned a 
Global Assessment of Functioning (GAF) designation of 55, 
representing a midway point in the range from 51 to 60 that 
is used to designate moderate symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

In light of the evidence noted above, the Board concludes 
that the initial disability evaluation of 30 percent assigned 
for  PTSD adequately contemplates the degree of severity 
shown to exist in this case.  There are no clinical data to 
warrant the next higher assignment of 50 percent.  
Essentially, the record supports that the veteran does 
experience flashbacks, nightmares, and intrusive 
recollections of his trauma in service; however, he maintains 
that he is able to sleep; has a fairly good appetite; has no 
delusions, suicidal or homicidal ideation; interacts well 
with family; manages to stay busy with activities; and has no 
evidence of impaired memory, thinking, or judgment.  Thus, in 
looking at the examination findings of record as a whole, the 
record substantiates no greater than moderate impairment due 
to his service-connected PTSD.  

Given the veteran's advanced age (82 years old reported on 
examination in October 2000), the record does not speak 
directly to current occupational impairment.  Nonetheless, as 
to the extent of social impairment, it is clear that the 
veteran has succeeded in keeping busy with a variety of 
activities.  On VA examination in October 2000, the veteran 
reported that he did volunteer work with teenagers, enjoyed 
time with his grandchildren, and ate meals out with his wife.  
There is no medical evidence of such symptoms as flattened 
affect, abnormal speech, frequent panic attacks, or impaired 
memory, judgment, insight, or thinking, the criteria 
contemplated by higher ratings.

Additionally, there are no clinical data to support that the 
veteran has particular difficulty in establishing and 
maintaining personal relationships.  As stated above, the 
veteran has good family relationships with his spouse and 
grandchildren and is involved in several outside activities.  
While he continues to be angry over the incidents that 
occurred in Germany, the veteran's PTSD, in essence, is 
productive of no more than moderate impairment.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the veteran's 
claim for an initial evaluation in excess of 30 percent for 
PTSD must be denied.  

Moreover, with regard to the veteran's spouse's statement 
received in August 2000 to the effect that, when the veteran 
returned from overseas after having been a POW, he had 
difficulty sleeping and was restless and moody, did not want 
people around, and did not ever want to talk about his POW 
experiences, the Board notes that the veteran's initial 
rating for PTSD must be based primarily on the symptoms he 
experienced at the time contemporaneous with his claim for 
service connection for PTSD and with the rating decision 
which awarded service connection which in this case is the 
period from July 2000 to March 2001.  Thus, the Board has 
assigned more probative weight to the depiction of the 
symptoms experienced during that period, as shown by the 
medical evidence of record dated contemporaneous with that 
period, than it does to the veteran's spouse's statement of 
symptoms experienced shortly after he returned from overseas 
many years ago.  This is so because VA disability 
compensation is awarded for present level of disability shown 
and not a level of disability experienced in the past.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed). 

Lastly, the Board notes that there is no objective medical 
evidence of record to warrant the assignment of "staged" 
ratings for separate periods of time associated with the 
veteran's mental impairment.  The disability picture has not 
changed from the initial rating of 30 percent in the March 
2001 rating action.  Fenderson, 12 Vet. App. at 126.  There 
being no question as to which of two evaluations applies to 
the veteran's service-connected PTSD, the Board concludes 
that his disability picture is appropriately rated as 30 
percent disabling and the degree of severity does not more 
nearly approximate the rating criteria for the next higher or 
50 percent rating.  38 C.F.R. § 4.7.  

ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

